DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 13-20, 25, and 28-32 in the reply filed on 05/10/2021 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/16/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/20/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-18, 20, 25, 28-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hell et al. (WO-2016020714-A1), hereinafter Hell.
	Regarding Claim 13, Hell teaches a coated steel sheet (P. 1 L. 4-6) including the elements, microstructure, and properties shown in Table 1.
	
Table 1
Element
Claim
Hell
Citation
Relationship
C
0.17-0.25
0.17-0.21
P. 3 L. 14
Within
Mn
1.8-2.3
2.1-2.3
P. 3 L. 19-20
Within
Si
0.5-2
1.3-1.6
P. 3 L. 16-17
Within
Al
0.03-1.2
≤ 0.5
P. 3 L. 9
Overlapping





Microstructure




Residual Austenite
4-20
At least 10
P. 3 L. 10-12
Overlapping
Ferrite
0-15
5-25
P. 3 L. 10-12
Overlapping
Tempered Bainite
40-85
At least 65 of martensite and bainite
P. 3 L. 10-12
Overlapping
Tempered Martensite
≥ 5
At least 65 of martensite and bainite
P. 3 L. 10-12
Overlapping
Tempered martensite and residual austenite
10-30
At least 10
By amounts above
Overlapping





Properties




Yield Strength
Above 700 MPa
At least 550 MPa
P. 3 L. 25-27
Overlapping

Above 950 MPa
At least 980 MPa
P. 3 L. 25-27
Within
Total elongation
Above 12%
At least 18
P. 3 L. 25-27
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Hell does not disclose a content of S or P which constitutes an amount 0% which is within the claimed sulphur ≤ 0.03% and phosphorus ≤ 0.03%.
	Hell further teaches processing including annealing (P. 2 L. 6-8) which constitutes the claimed coated steel sheet being tempered.
	Hell does not explicitly disclose a hole elongation ratio of the coated steel sheet.
	Examiner notes that according to [0024] of the instant specification, the Ti content is limited to 0.1% to ensure hole expansion, according to [0026], the ferrite content is limited to 15% to ensure hole expansion ratio, according to [0033], the tempering process ensures the hole expansion ratio.
	Since Hell teaches the composition, microstructure, and processing according to the specification, a person having ordinary skill in the art would expect the coated steel sheet to exhibit the claimed hole elongation ratio above 18%.

	Regarding Claim 14, Hell teaches the claim elements as discussed above. As discussed above, Hell teaches a silicon content of 1.3-1.6 which is within the claimed 0.6-1.8% of silicon.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 15, Hell teaches the claim elements as discussed above. As discussed above, Hell teaches an aluminum content of less than or equal to 0.5 which overlaps the claimed 0.03-0.6% of aluminum.


	Regarding Claim 16, Hell teaches the claim elements as discussed above. As discussed above, Hell teaches a content of tempered martensite and residual austenite of at least 10% which overlaps the claimed cumulated amounts of tempered martensite and residual austenite is between 10% and 25%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 17, Hell teaches the claim elements as discussed above. As discussed above, Hell teaches a content of tempered martensite and residual austenite of at least 10% and at least 65 of martensite and bainite which overlaps the claimed cumulated amounts of tempered martensite and residual austenite is more than or equal to 15% and the percentage of tempered martensite is higher than 10%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 18, Hell teaches the claim elements as discussed above. Hell does not explicitly disclose a carbon content of the retained austenite phase.
	Examiner notes that according to [0040] of the instant specification, a cooling following annealing which occurs from Ms to 475˚C for 20 to 400 seconds facilitates the austenite enrichment in carbon.
	Hell teaches a partitioning treatment of 380-480˚C for 10-300 seconds (P. 12 L. 19-20) which overlaps the specification’s cooling following annealing.
	Since Hell teaches the processing according to the specification, a person having ordinary skill in the art would expect the coated steel sheet according to Hell to exhibit the claimed carbon content of residual austenite is between 0.9 to 1.1%.

	Regarding Claim 20, Hell teaches the claim elements as discussed above. As discussed above, Hell teaches an ultimate tensile strength of at least 980 MPa and the composition, microstructure, and 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 25, Hell teaches the claim elements as discussed above. Hell further teaches the coated steel sheet containing the elements as shown in Table 2.
	
Table 2
Element
Claim
Hell
Citation
Relationship
Cr
≤ 0.4
0.1-0.25
P. 3 L. 8
Within
Mo
≤ 0.3
0.02 or less
P. 4 L. 29-35
Within
Nb
≤ 0.04
0.05 or less
P. 4 L. 29-35
Overlapping
Ti
≤ 0.1
0.05 or less
P. 4 L. 29-35
Within

	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 28, Hell teaches the claim elements as discussed above. Hell does not explicitly disclose a composition of the martensite.
Examiner notes that according to [0027] of the instant specification, the desired structure is produced during the cooling after soaking and the cooling after bainite transformation holding.
As discussed above, Hell teaches the cooling after bainite transformation holding as discussed above.
Hell further teaches a cooling to the partitioning temperature after soaking of at least 30˚C/s (P. 5 L. 32-36) which is within the specification’s cooling at a rate higher than 5˚C/s, preferably higher than 30˚C/s down to a temperature above Ms and below 475˚C according to [0040].


Regarding Claim 29, Hell teaches the claim elements as discussed above. Hell further teaches the coating of the coated steel sheet being a Zn or Zn alloy (P. 3 L. 22-23) which is the same as the claimed tempered steel sheet is coated with a zinc or zinc alloy coating.

Regarding Claim 31, Hell teaches the claim elements as discussed above. Hell does not explicitly disclose that the ferrite is produced during a cooling after annealing. However, there is no indication in the instant specification that ferrite produced during a cooling after annealing has a different structure than ferrite produced by other procedures, further the instant specification allows for ferrite produced by other procedures in [0026] therefore a person having ordinary skill in the art would not expect ferrite produced by a cooling after annealing to exhibit a different structure than ferrite formed by another process. 
In product-by-process claims, patentability is based on the structure produced, not the process itself (see MPEP 2113) which is taught by Hell as discussed above.

Regarding Claim 32, Hell teaches the claim elements as discussed above. As discussed above, Hell teaches a microstructure of ferrite, tempered bainite, tempered martensite, and residual austenite which is the same as the claimed microstructure consists of the ferrite, the tempered bainite, the tempered martensite and the residual austenite.
.

Claims 13-18, 20, 25, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (JP-2015175050-A), hereinafter Maruyama, references are made to the English translation provided from EPO.
	Regarding Claim 13, Maruyama teaches a steel sheet (P. 1 L. 31-32) including the elements, microstructure, and properties as shown in Table 3.
Table 3
Element
Claim
Maruyama
Citation
Relationship
C
0.17-0.25
0.08-0.3
P. 3 Par. 1
Encompassing
Mn
1.8-2.3
1.5-3.5
P. 3 Par. 4
Encompassing
Si
0.5-2
0.1-3
P. 3 Par. 2
Encompassing
Al
0.03-1.2
1 or less
P. 3 Par. 6
Overlapping
S
≤ 0.03
0.005 or less
P. 3 Par. 10
Within
P
≤ 0.03
0.05 or less
P. 3 Par. 12
Overlapping





Microstructure




Residual Austenite
4-20
At least 10
P. 5 par. 8
Overlapping
Ferrite
0-15
15 or less
P. 4 Par. 14
The same
Tempered Bainite
40-85
Balance
P. 5 Par. 10
Overlapping
Tempered Martensite
≥ 5
20-90
P. 5 Par. 6-7
Within
Tempered martensite and residual austenite
10-30
At least 20
By amounts above
Overlapping





Properties




Yield Strength
Above 700 MPa
750-840 MPa
Original Document Table 3, A-1,3,12,16, F-1
Within
Ultimate Tensile Strength
Above 950 MPa
1080-1120
Original Document Table 3, A-1,3,12,16, F-1
Within
Total elongation
Above 12%
13-15
Original Document Table 3, A-1,3,12,16, F-1
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Maruyama further teaches processing including temper rolling (P. 7 Par. 10) which constitutes the claimed steel sheet being tempered.
	Maruyama further teaches processing including coating (P. 1 Par. 6) which constitutes the claimed steel sheet being coated.
	Maruyama does not explicitly disclose a hole elongation ratio of the coated steel sheet.
	Examiner notes that according to [0024] of the instant specification, the Ti content is limited to 0.1% to ensure hole expansion, according to [0026], the ferrite content is limited to 15% to ensure hole expansion ratio, according to [0033], the tempering process ensures the hole expansion ratio.
	Since Maruyama teaches the composition, microstructure, and processing according to the specification, a person having ordinary skill in the art would expect the steel sheet according to Maruyama to exhibit the claimed hole elongation ratio above 18%.


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 15, Maruyama teaches the claim elements as discussed above. As discussed above, Maruyama teaches an aluminum content of 1 or less which encompasses the claimed 0.03-0.6% of aluminum.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 16, Maruyama teaches the claim elements as discussed above. As discussed above, Maruyama teaches a content of tempered martensite and residual austenite of at least 20% which overlaps the claimed cumulated amounts of tempered martensite and residual austenite is between 10% and 25%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 17, Maruyama teaches the claim elements as discussed above. As discussed above, Maruyama teaches a content of tempered martensite and residual austenite of at least 20% and 20-90% tempered martensite which overlaps the claimed cumulated amounts of tempered martensite and residual austenite is more than or equal to 15% and the percentage of tempered martensite is higher than 10%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 18, Maruyama teaches the claim elements as discussed above. Maruyama does not explicitly disclose a carbon content of the retained austenite phase.

	Maruyama teaches a reheating following annealing at 300-530˚C for 10 seconds or more which causes the carbides in the martensitic lathe to grow (P. 8 Par. 7) which is tempering of martensite, while Maruyama does not teach the reheating step being during the cooling following annealing, it produces similar results since the cooling following annealing according to [0040] of the instant specification also tempers the martensite. 
	Since Maruyama teaches processing similar to that according to the specification, a person having ordinary skill in the art would expect the coated steel sheet according to Maruyama to exhibit the claimed carbon content of residual austenite is between 0.9 to 1.1%.

Regarding Claim 20, Maruyama teaches the claim elements as discussed above. As discussed above, Maruyama teaches an ultimate tensile strength of 1080-1120 MPa and the composition, microstructure, and processing required to exhibit the claimed hole expansion ratio which encompasses the claimed ultimate tensile strength of 1000 to 1100 MPa and overlaps the claimed hole expansion ratio above 20%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 25, Maruyama teaches the claim elements as discussed above. Maruyama further teaches the coated steel sheet containing the elements as shown in Table 4.
Table 4
Element
Claim
Maruyama
Citation
Relationship
Cr
≤ 0.4
0.1-1
P. 4 Par. 10
Overlapping
Mo
≤ 0.3
0.1-1
P. 4 Par. 10
Overlapping
Nb
≤ 0.04
0.04 or less
P. 3 Par. 14
The same
Ti
≤ 0.1
0.08 or less
P. 4 Par. 1
Within

	


Regarding Claim 28, Maruyama teaches the claim elements as discussed above. Maruyama further teaches the martensite having iron carbide with a circle equivalent diameter of 2 to 500 nm being precipitated in the lath (P. 5 Par. 2) which encompasses the claimed tempered martensite is composed of fine laths elongated in one direction inside each grain issued from a primary austenite grain, in which fine iron carbides sticks which are 50 to 200 nm long are precipitated between the laths.

Regarding Claim 29, Maruyama teaches the claim elements as discussed above. Maruyama further teaches the coating of the coated steel sheet being galvanization (P. 8 Par. 5) which is the same as the claimed tempered steel sheet is coated with a zinc or zinc alloy coating.

	Regarding Claim 30, Maruyama teaches the claim elements as discussed above. As discussed above, Maruyama teaches a silicon content of 0.1-3 and an aluminum content of 1 or less which encompasses the claimed 0.75-2% silicon and overlaps the claimed 0.75-1.2% aluminum.

Regarding Claim 31, Maruyama teaches the claim elements as discussed above. Maruyama does not explicitly disclose that the ferrite is produced during a cooling after annealing. However, there is no indication in the instant specification that ferrite produced during a cooling after annealing has a different structure than ferrite produced by other procedures, further the instant specification allows for ferrite produced by other procedures in [0026] therefore a person having ordinary skill in the art would not expect ferrite produced by a cooling after annealing to exhibit a different structure than ferrite formed by another process. 


Regarding Claim 32, Maruyama teaches the claim elements as discussed above. As discussed above, Maruyama teaches a microstructure of ferrite, tempered bainite, tempered martensite, and residual austenite which is the same as the claimed microstructure consists of the ferrite, the tempered bainite, the tempered martensite and the residual austenite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736